;~·
                                                                                               12-CPR- 02'269


                                  e                                     ORDER
            Case 4:19-cv-02386 Document 1-3 Filed on 07/03/19 in TXSD Page

                                                      Exhibit "C" SANCTION
                                                                            1 of 2
                                                                        Order
                                                                                  e            2538342



                                             NO. I 2-CPR-024269
                                                                                               l\Ill\l\ll\\lll\l\\I\\\lI
                                                            §      JN THE PROBATE COURT
                                                            §
                                                            §
                                                             §     NO. FOUR (4)
                                                            §
                                                            §      FORT BEND COUNTY, TEXAS


                                    ORDER IMPOSING SANCTIONS


             On       V   ia:.v.~. ~O 13, a hearing was held on the motion ofContestant for sanctions



      styled and numbered cau~ A}t€r considering the motio n, response, pleadings, evidence and the

                                           ~~~inion that Contestant's motion should be GRANTED




                                                                            Offord, and her attorney, Diogu



      Civil Procedure and T.C.P.R.C. I 0.00 I are here

      of the sum of $25,000.00 to the Contestant,

             IT I S FURTHER ORDERED that Appliq(nt,Jatana                             her attorney, Diogu Kalu

      Diogu JI, jointly and severa ll y, pay $10,000.00 reasonab                         the cOstant, wesr

      Houston Trees, Ltd.; and

             IT I S FURTHER ORDERED that all s uch                 payme1~

      Contestant's attorney wi thin ten (10) days Q

             SIGNED AND ENTERED on             .._,, !,.CP_,,.._        , -·
                                               7                       ~




                                                                   PRES IDING
        .....
  ·'
''",-
                                        e                                  e
                     Case 4:19-cv-02386 Document 1-3 Filed on 07/03/19 in TXSD Page 2 of 2



                APPROVED AS TO FORM :


                                                                       FILED FOR RECORD
                                                                                         /\ tn   ~·
                                                                               '" " IC   f.,A\J ~

                                         Houston Trees, Ltd.
                                                                   NO___   JUN 20;01~-~r(l
                                        , PLLC
                                                                     ~It~
                                                                   County Clerk Fort Band Co. Tex.




                Diogu Kalu Diogu 11
                Attorney for Applican
                P.O. Box 994
                Fulshear, TX 77441
                Houston, Texas 77054
                Tel: (7 13) 79 1-3225
                Fax: (281) 346- 194 1




                                                         ')
